COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


MARYVIEW MEDICAL CENTER
AND
VIRGINIA INSURANCE RECIPROCAL

v.   Record No. 1735-95-1                        MEMORANDUM OPINION *
                                                     PER CURIAM
KATHY ANN SHIRLEY                                 JANUARY 11, 1996


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            (George J. Dancigers; Colleen T. Dickerson; Heilig,
            McKenry, Fraim & Lollar, on brief), for appellants.

            No brief for appellee.



     Maryview Medical Center ("employer") and its insurer,

Virginia Insurance Reciprocal, contend that the Workers'

Compensation Commission erred in finding that Kathy Ann Shirley

("claimant") sustained a compensable change in condition on

August 8, 1994, rather than a new injury by accident.      Upon

reviewing the record and employer's brief, we conclude that this

appeal is without merit.    Accordingly, we summarily affirm the

commission's decision.   Rule 5A:27.

     On December 17, 1992, claimant sustained a compensable back

injury while working for employer as a nurse.      On August 8, 1994,

while working for employer, claimant felt back pain while

squatting to apply dressings to an obese patient. 1     Claimant
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      On August 8, 1994, an insurance carrier, different from
employer's carrier on December 17, 1992, provided workers'
compensation coverage to employer.
stated that the back pain she experienced on August 8, 1994 was

similar to her previous back pain.   When she experienced the back

pain on August 8, 1994, she was not exerting any force, lifting

any weight, or leaning over the patient.   Claimant testified that

she had suffered from intermittent back pain since her December

17, 1992 injury.

     In granting claimant's change in condition application, the

commission found as follows:
          The medical records reflect on August 12,
          1994, Dr. Wayne T. Johnson, M.D., wrote:
                Mr. (sic) Shirley is seen today for
                flare up of back pain which she
                experienced Tuesday three days ago
                while attempting to move a patient
                that was fairly large. She
                experienced a sudden onset of back
                pain with some pain radiating into
                her left lower extremity. This is
                consistent with the discomfort that
                she has had in the past.
                Fortunately, with conservative
                therapy including an anti-
                inflammatory and rest, the pain has
                dissipated and she has returned to
                work.

                I feel that this is an aggravation
                of a preexisting condition and does
                not represent a new problem.


     On October 27, 1994, Dr. Johnson again noted "a flare up of

back pain she has experienced in the past."   On November 8, 1994,

Dr. Johnson noted that the claimant was "out of work from October

26, 1994 to November 6, 1994 due to back pain and steroid

injections.   This was due to a previous injury."   An MRI on

January 11, 1995 was "unchanged in comparison to the prior



                                 2
examinations."

     "In order to carry [the] burden of proving an 'injury by

accident,' a claimant must prove that the cause of [the] injury

was an identifiable incident or sudden precipitating event and

that it resulted in an obvious sudden mechanical or structural

change in the body."   Morris v. Morris, 238 Va. 578, 589, 385
S.E.2d 858, 865 (1989).
          [A]ggravation of an old injury or pre-
          existing condition is not, per se, tantamount
          to a "new injury." To be a "new injury" the
          incident giving rise to the aggravation must
          in itself, satisfy each of the requirements
          for an "injury by accident arising out of
          . . ." the employment.

First Federal Savings & Loan Ass'n v. Gryder, 9 Va. App. 60, 63,

383 S.E.2d 755, 757-58 (1989).   "The Commission's finding of fact

that [a subsequent] injury was not a new accident is binding on

appeal if supported by credible evidence."   Board of Supervisors

of Henrico Co. v. Martin, 3 Va. App. 139, 142, 348 S.E.2d 540,

541 (1986).

     Claimant's testimony and the opinions expressed by Dr.

Johnson constitute credible evidence to support the commission's

finding that claimant's back pain and subsequent disability

resulted from an aggravation of her previously injured back,

rather than a sudden mechanical or structural change in her body.

Thus, credible evidence supports the commission's finding that

claimant's back problems resulted from a change in condition, not

a new injury by accident.



                                 3
Accordingly, we affirm the commission's decision.

                           Affirmed.




                           4